Citation Nr: 1733514	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  08-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than November 13, 2006 for the assignment of an increased 20 percent evaluation for residuals of manganese poisoning of the left lower extremity, including muscle weakness, tremors, spasms and parkinsonian symptoms with reduced sensation.

2. Entitlement to an effective date earlier than November 13, 2006 for the assignment of an increased 40 percent evaluation for residuals of manganese poisoning of the left upper extremity, including muscle weakness, tremors, spasms and parkinsonian symptoms with reduced sensation.

3. Entitlement to an effective date earlier than November 13, 2006 for the assignment of an increased 30 percent evaluation for residuals of manganese poisoning with mental manifestations, including psychological headaches, speech impediment and memory loss.

4. Entitlement to an effective date earlier than November 13, 2006 for the grant of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008, January 2009 and April 2015 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the Veteran filed a claim for hypertension, chronic headaches, numbness and weakness of his left side, chronic fatigue syndrome, sprained left ankle (later changed to right ankle) and non-service-connected disability pension benefits in March 1992.  Those claims were denied in a September 1992 rating decision.  In October 1992, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 1992 and the Veteran filed a substantive appeal in February 1993 in which he requested a Board hearing.  Thereafter, the issues on appeal were certified to the Board in June 1994.

In the interim, the Veteran's service connection claim for psychological headaches was granted in a December 1993 rating decision and assigned a 10 percent disability rating effective March 1992.  The Veteran did not express disagreement with the assigned rating or effective date and that decision became final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  Additionally, a January 1994 rating decision granted entitlement to non-service-connected pension benefits based on the Veteran's age, educational and industrial background, and a finding that the Veteran was unemployable.  In March 1994, the Veteran filed a NOD with the January 1994 rating decision stating that entitlement to non-service-connected pension benefits did not satisfy his appeal, and asserted that his condition was observed in service.  

The Veteran additionally filed a formal claim for TDIU in February 1994 which was denied in an April 1994 rating decision.  The Veteran did not file a timely NOD and that decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

In a March 1997 decision, the Board denied the claims of entitlement to service connection for hypertension, chronic fatigue, residuals of right ankle sprain, and numbness and weakness of the left side.  The Veteran filed a motion for reconsideration in July 1997.  In an August 1997 decision, the Board vacated the March 1997 decision on the grounds that the Veteran was not afforded a hearing that had been requested in his February 1993 substantive appeal.  The service connection claims were thereafter remanded in a separate August 1997 Board decision.

In October 1997, the Veteran testified at a Board hearing.  A copy of the transcript of that hearing has been associated with the claims file.  In February 1999 the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his hearing was no longer at the Board and he was informed of his right to another Board hearing.  Later that month, the Veteran informed the RO of his desire for another Board hearing.  The case was thereafter prematurely certified back to the Board and the case was remanded for a hearing in March 1999.  A new Board hearing was obtained in January 2000 and a copy of the transcript of that hearing has been associated with the claims file.

In a June 2000 Board decision, the Veteran's service connection claims for hypertension, chronic fatigue, and residuals of right ankle sprain were denied.  The appellant did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and that decision is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2016).  Additionally, the Board remanded the service connection claim for left arm and left leg weakness in order to comply with the duty to assist and to further develop those claims.

During the pendency of the appeal, the Veteran's claim for service connection for weakness of the left upper extremity was granted in a May 2001 rating decision and assigned a non-compensable rating effective March 1992.  The Veteran did not express disagreement with the assigned rating or effective date and that decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

In a March 2003 decision, the Board denied the Veteran's service connection claim for a disability manifested by tremors, weakness and numbness in the left leg.  The Veteran appealed the Board's decision to the Court.  By an order dated in October 2003, the Court vacated the Board's March 2003 decision and remanded for readjudication in compliance with the Joint Motion for Remand (JMR).  

In a letter dated in March 2004, the Veteran was notified by the Board that he had the opportunity, if desired, to submit additional argument and/or evidence in support of his appeal before the Board proceeded with readjudication.  In June 2004 the Board received additional evidence submitted by the Veteran.  Thereafter, the Board remanded the case in July 2004.  The Board notes that the July 2004 remand noted a signed response form accompanying the June 2004 submission of additional evidence requesting a remand so the RO could readjudicate the claim with consideration of the newly submitted evidence; however this form is not associated with the electronic claims file. 

In a November 2005 rating decision, the RO granted the Veteran's service connection claim for left lower extremity and assigned a non-compensable rating effective March 1992.  The Veteran filed a timely NOD in February 2006 expressing disagreement with the non-compensable rating.  In a July 2006 rating decision, the RO granted an increased evaluation for the left lower extremity and assigned a 10 percent disability rating effective March 1992.  As discussed more fully below, the Veteran did not file a timely NOD and that decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

The Veteran did submit a letter in November 2006 stating he disagreed with the percentage of disability granted, that he had been found 100 percent non-service-connected disabled, and requested a 100 percent disability rating.  In a December 2007 statement, the Veteran filed a claim for service-connected disability compensation for manganese poisoning, including additional claims for memory loss, speech impediment (stuttering), shortness of breath, muscle weakness (Parkinson-type symptoms) and muscle spasms.  The Veteran also requested a rating increase for his left arm condition.  

In a July 2008 rating decision, the RO increased the disability rating of the Veteran's left upper and lower extremities to 40 and 20 percent disabling respectively, effective December 2007.  The RO incorporated the Veteran's Parkinson-type symptoms into the new rating.  The rating decision also increased the evaluation of the Veteran's service-connected residuals of manganese poisoning, mental manifestations, and assigned a 30 percent disability rating effective December 2007, which incorporated symptoms of psychological headaches, speech impediment, and memory loss.  Lastly, the July 2008 rating decision denied service connection for shortness of breath and deferred the issue of entitlement to a TDIU.  The Veteran disagreed with the assigned effective dates in a November 2008 NOD.

In a January 2009 rating decision, the RO granted the Veteran's claim for a TDIU effective December 2007.  

In March 2012, the Board remanded the increased rating claims on appeal for further development and to determine whether the Veteran's November 2006 correspondence was a claim for increased ratings for all residuals of manganese poisoning and a claim for a TDIU.  The March 2012 remand also instructed the RO to adjudicate the issues of entitlement to effective dates prior to December 2007 for such residuals.  The RO denied the assignment of earlier effective dates in an October 2012 supplemental statement of the case (SSOC) and the case was returned to the Board.  In a March 2013 decision, the Board denied the Veteran's claims for effective dates earlier than December 2007 and the Veteran appealed the Board's decision to the Court.  

In a November 2013 order, the Court granted a JMR vacating and remanding the March 2013 Board decision for failing to ensure substantial compliance with the terms of the Board's March 2012 Remand instructions.  Additionally, the JMR found the Board did not provide an adequate statement of reasons and bases why the November 2006 letter from the Veteran could not be considered an informal claim for increased ratings as well as a claim for a TDIU. 

In a May 2014 decision, the Board determined that the Veteran's November 2006 letter was an informal claim for increased ratings and a TDIU.  Additionally, the Board remanded the case and instructed the RO to undertake additional development to determine the date that it was factually ascertainable that there was an increase in the Veteran's disabilities sufficient to warrant higher evaluations.  The RO issued a rating decision in April 2015 assigning November 13, 2006 as the effective date for all claims on appeal.  Accordingly, the issues of entitlement to increased ratings and TDIU have been recharacterized to reflect this development.

Additionally, in a February 2017 SSOC, the RO readjudicated the claims on appeal in accordance with the May 2014 Board remand and determined that the additional evidence received one year prior to the date of the November 2006 informal claim did not evidence that earlier effective dates for the claims on appeal were warranted.  Accordingly, after reviewing the actions of the RO, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. On November 13, 2006, the Veteran filed an informal claim for increased ratings for residuals of manganese poisoning of the left lower and upper extremities, and manganese poisoning with mental manifestations. 

2. It was not factually ascertainable that the Veteran met the criteria for a 20 percent disability rating prior to November 13, 2006, for residuals of manganese poisoning of the left lower extremity.

3. It was not factually ascertainable that the Veteran met the criteria for a 40 percent disability rating prior to November 13, 2006, for residuals of manganese poisoning of the left upper extremity.

4. It was not factually ascertainable that the Veteran met the criteria for a 30 percent disability rating prior to November 13, 2006, for residuals of manganese poisoning with mental manifestations.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 13, 2006, for the award of a 20 percent disability rating for residuals of manganese poisoning of the left lower extremity, including muscle weakness, tremors, spasms and Parkinsonian symptoms with reduced sensation, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.124a, DCs 8004-8520 (2016).

2. The criteria for an effective date earlier than November 13, 2006, for the award of a 40 percent disability rating for residuals of manganese poisoning of the left upper extremity, including muscle weakness, tremors, spasms and Parkinsonian symptoms with reduced sensation, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.124a, DCs 8004-8513 (2016).

3. The criteria for an effective date earlier than November 13, 2006, for the award of a 30 percent disability rating for residuals of manganese poisoning with mental manifestations, including psychological headaches, speech impediment and memory loss, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.130, DCs 8004-9327 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in March 2002, August 2004, March 2006, and January, March, May, August and November 2008 correspondences; including information and evidence needed to substantiate claims for earlier effective dates.  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent February 2017 SSOC.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claim on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5100(b)(3) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014); see also 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

The Veteran seeks effective dates earlier than November 13, 2006 for the following: the assignment of a 20 percent disability rating for residuals of manganese poisoning of the left lower extremity; the assignment of a 40 percent evaluation for residuals of manganese poisoning of the left upper extremity; and the assignment of a 30 percent evaluation for residuals of manganese poisoning with mental manifestations.  Specifically, the Veteran asserts that the effective dates should be commiserate with the date he originally filed his claim for service connection in March 1992.

As noted above, the claim for service connection for left lower extremity disability was granted in a November 2005 rating decision that assigned an initial non-compensable rating.  In February 2006 the Veteran filed a timely NOD evidencing disagreement with the initial non-compensable rating.  Thereafter, a July 2006 rating decision increased the initial disability rating to 10 percent.

In November 2006, the Veteran submitted a statement stating he disagreed with the percentage of disability granted him because it did not take into consideration the underlying cause of his disability.  He further stated that the last rating decision "determined that his disability was service-connected."  Additionally, he noted that the Social Security Administration (SSA) found him to be 100 percent disabled due to the same disabilities and, therefore, he should be rated 100 percent disabled "due to the fact that my disabilities are service-connected."  

The Board finds the November 2006 statement lacks the specificity needed for a valid NOD.  A NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes a NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Thus, a NOD relates to a specific adjudicative determination on a specific date. 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a NOD include "terms that can be reasonably construed ... as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the United States Court of Appeals for the Federal Circuit explained that a valid NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

In this instance, the November 2006 communication did not identify a specific determination of the AOJ.  The Veteran did allude to rating decisions that granted service connection "on the symptoms, but not on the underlying cause..."  Moreover, the Veteran did not identify a specific disability rating he disagreed with; however, he did state SSA found him to be 100 percent disabled "due to the same disabilities."  Therefore, the Veteran clearly referenced multiple service-connected disabilities for which he requested increased ratings, but did not specify a particular rating decision.  As such, the November 2006 communication lacked express disagreement with a specific determination of the AOJ, but rather asked for an increase in the cumulative ratings of his service connected disabilities.

More importantly, in a May 2014 decision the Board found the Veteran's November 2006 letter to be informal claim for increased ratings and a TDIU.  The Veteran did not appeal the Board's decision to the Court, and that decision is final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  

Accordingly, the Board finds the November 2006 statement does not satisfy the requirement for a valid NOD.  See Gallegos, 283 F.3d at 1309.  Instead, this communication was properly construed as a new claim for increased ratings and a TDIU.  The Board also notes that the Veteran filed an untimely NOD to the July 2006 rating decision in November 2007.  Therefore, the earliest possible effective date available for an increased evaluation for the left lower extremity is November 13, 2005; one year prior to the claim for increased ratings.  

Similarly, the earliest possible effective date that could be assigned for increased evaluations for residuals of manganese poisoning of the left upper extremity and mental manifestations is November 13, 2005.  As noted above, the Veteran's claim for service connection for weakness of the left upper extremity was granted in a May 2001 rating decision and assigned a non-compensable rating effective March 1992.  The Veteran did not express disagreement with the assigned rating or effective date and that decision is final.  Additionally, the Veteran's service connection claim for psychological headaches was granted in December 1993 and assigned a 10 percent disability rating effective March 1992.  The Veteran did not express disagreement with the assigned rating or effective date and that decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  

The Court has made it clear that there can be no free standing claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  Therefore, as the record shows the Veteran did not request increased ratings for manganese poisoning of the left upper extremity and mental manifestations until the November 13, 2006 communication, the earliest possible effective dates for the grant of increased ratings for those disabilities on appeal is November 13, 2005.

Evidence added to the claims file between November 13, 2005 and November 12, 2006, includes a June 2006 VA neurological examination.  During the examination, the examiner noted almost constant tremoring of the upper extremities but no tremoring in either lower extremity.  The examiner also noted no numbness of the left leg.  The Veteran reported normal sensory responses to light touch testing and sharp versus dull testing.  All left sided muscle groups demonstrated strength slightly weaker than the opposite side in approximately the 4/5 range.  Overall, the examiner noted a normal neurological examination of the left leg with a history of vague neuromuscular disorder of unknown etiology.  Overall, the left leg neurological disability was noted to be mild.  No such assessment of the left upper extremity was provided.

VA medical records during this time period show treatment for a cold and a sore throat in January and February 2006, removal of impacted right ear cerumen in April 2006, and treatment for a bump on the side of his right foot in July 2006.  Another July 2006 medical record noted a musculoskeletal examination showing muscle strength rated a 4 out of 5 with no atrophy noted to the left exterior muscles.  Full range of motion was found.  The Veteran reported a mild increase in gait disturbance that "may be due to poor attention to gait or may be increased weakness."  A neurological examination noted mild resisting tremor to the upper extremities.  Tremors were not found in the lower extremities, but the physician noted the Veteran had tremors while stationary during the examination.  He was diagnosed with left sided weakness due to manganese exposure.  The July 2006 medical record also noted diagnoses for anxiety and depression

Lastly, the Board notes that SSA records, incorporating mainly previously submitted duplicate medical records dating from the 1990s, were also added to the claims file during this period on appeal.  As those records are dated prior to 2005 they have not been considered by the Board in the present appeal.

1. Left Upper and Lower Extremities

The Board notes that the Veteran's increased evaluations for residuals of manganese poisoning of the left upper and lower extremity were based on findings from VA examinations conducted in January and May 2008.  The January 2008 VA examination was conducted to evaluate the Veteran's neurological disorders.  The examiner conducted deep tendon reflexes and sensorial testing.  Following his neurological examination the Veteran was diagnosed with left arm tremor with associated weakness.  The examiner noted mild constant left arm tremor during the examination.  The May 2008 VA examination was conducted to evaluate the Veteran's neurological disorders.  The examiner noted decreased sensation in the left upper and lower extremities and an inability to differentiate sharp and dull sensation on the left side.  The Veteran was diagnosed with manganese poisoning with residual decreased left grip and decreased left upper and lower extremity sensation and tremors.

The Board notes that during the time period in question, the Veteran's left lower extremity disability was evaluated by analogy under 38 C.F.R. § 4.124a, DC 8520, for peripheral neuropathy.  DC 8520 provides that mild incomplete paralysis is rated 10 percent disabling.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2016).

Additionally, during the time period in question, the Veteran's left upper extremity was rated by analogy under 38 C.F.R. § 4.124a, DC 8513, which evaluates paralysis of all radicular group nerves.  The Board notes that the Veteran is left handed and, therefore, his left upper extremity is considered his major extremity.  In rating the major extremity, DC 8513 provides that mild incomplete paralysis of the affected nerves is rated 20 percent disabling, and moderate incomplete paralysis of the affected nerves is rated 40 percent disabling.

The Board finds that the evidence of record does not support an effective date earlier than November 13, 2006 for residuals of manganese poisoning of the left upper and lower extremity.  While the June 2006 VA neurological examination noted tremors in the left upper extremity, importantly, the examiner noted normal sensory responses following light touch and sharp versus dull testing.  Additionally, the examiner reported findings mainly in regard to the Veteran's left leg, which was found to demonstrate a mild neurological disorder.  Based on the examination report, the Veteran's left lower extremity is shown to have been manifested by no more than mild incomplete paralysis during this period on appeal; thus, warranting no higher than a 10 percent disability rating.  No opinion as to the severity of the left upper extremity was provided.

Moreover, the Board notes that while the July 2006 VA medical record noted findings of tremors and residual weakness attributable to the Veteran's diagnosis of residual manganese poisoning for both the upper and lower extremities, no sensorial testing for sensation to light touch or an inability to differentiate sharp and dull sensation was conducted.  Thus, the Board finds that it is not factually ascertainable that an increase in disability pursuant to 38 C.F.R. § 4.124a, DC 8516 and 8520 had occurred during the one year period prior to November 13, 2006.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than November 13, 2006 for residuals of manganese poisoning of the left upper and lower extremity.

2. Mental Manifestation

Turning to the Veteran's residuals of manganese poisoning with mental manifestation, the Board notes that during the time period in question the disability was evaluated under 38 C.F.R. § 4.124a, DC 9327.  DC 9327, in effect prior to August 4, 2014, applies to an organic mental disorder, other (including personality change due to a general medical condition).  As of August 4, 2014, DC 9327 was replaced by DC 9310, for unspecified neurocognitive disorder.  Both are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).

Under the General Rating Formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

The symptoms listed under DC 9310 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Board notes that VA medical records dated between November 13, 2005 and November 12, 2006 only show diagnoses for anxiety and depression.  No evaluation or information related to symptoms attributable to those diagnoses is contained in those records.  Furthermore, the Veteran did not undergo a VA examination for mental disorders until May 2008.  Accordingly, there is no evidence during the period on appeal to base an earlier effective date.

Thus, the Board finds that it is not factually ascertainable that an increase in disability pursuant to 38 C.F.R. § 4.124a, DC 9310 had occurred during the one year period prior to November 13, 2006.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than November 13, 2006 for residuals of manganese poisoning with mental manifestation.

In sum, the Board concludes that November 13, 2006 is the proper effective date for the grant of increased ratings for the Veteran's service-connected residuals of manganese poisoning of the left upper and lower extremity and residuals of manganese poisoning with mental manifestations.  The Board further concludes that with regard to the increased rating claims on appeal, effective dates prior to November 13, 2006 for the grant of an increased rating is not warranted and those claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to an effective date earlier than November 13, 2006 for the assignment of an increased 20 percent evaluation for residuals of manganese poisoning of the left lower extremity, including muscle weakness, tremors, spasms and parkinsonian symptoms with reduced sensation, is denied.

Entitlement to an effective date earlier than November 13, 2006 for the assignment of an increased 40 percent evaluation for residuals of manganese poisoning of the left upper extremity, including muscle weakness, tremors, spasms and parkinsonian symptoms with reduced sensation, is denied.

Entitlement to an effective date earlier than November 13, 2006 for the assignment of an increased 30 percent evaluation for residuals of manganese poisoning with mental manifestations, including psychological headaches, speech impediment and memory loss, is denied.


REMAND

The Board notes that in a June 2017 brief, the Veteran's representative asserted the effective date for a TDIU should go back to 1992, the date he originally filed a claim for service connection.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a claim for an earlier effective date for a TDIU.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation is the earliest date when it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In this case, the record shows that the Veteran filed a formal claim for TDIU in February 1994.  That claim was denied in an April 1994 rating decision and the Veteran was notified of that decision in May 1994.  The Veteran did not file a timely NOD and that decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  As noted above, there can be no free standing claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

During his January 24, 2000 Board hearing, the Veteran submitted a May 14, 1999 letter from Dr. SB who opined that the Veteran was not able to be gainfully employed due to symptoms such as fatigue, tremors and left side weakness which were aggravated following any sustained physical work.  Additionally, based on present symptoms, Dr. SB found the Veteran physically disabled and not employable.  An October 2002 VA examination for complaints of pain in the left arm and leg noted that the Veteran did not work.  A December 2002 VA examination report for neurological disorders associated with possible manganese poisoning also noted that the Veteran was not employed.  Lastly, a September 2005 VA examination noted that the Veteran was unemployed.

On November 13, 2006, the Veteran submitted a claim for increased ratings for his service-connected disabilities related to manganese poisoning.  The Veteran additionally stated that he should be rated 100 percent disabled "due to the fact that my disabilities are service-connected."  A May 2014 Board decision found the Veteran's November 2006 letter to be an informal claim for a TDIU.  

In this case, the Board finds that the Veteran filed an informal claim of entitlement to a TDIU on January 24, 2000.  Thus, with a date of claim for a TDIU established as January 24, 2000, an effective date as early as January 24, 1999 is available for the award of a TDIU, but only if it is factually ascertainable that Veteran's increase in disability preceded the date of the claim by one year or less.

With a date of claim in mind, the Board notes that the Veteran's service-connected disabilities have not met the percentage rating standards for consideration of the award of a schedular TDIU at any time before November 13, 2006.  38 C.F.R. § 4.16(a) (2016).  More specifically, the Veteran was in receipt of a combined 20 percent rating prior to November 13, 2006; reflecting a 10 percent disability rating for residuals of manganese poisoning with mental manifestations, a 10 percent rating for residuals of manganese poisoning of the left lower extremity, and a noncompensable rating for residuals of manganese poisoning of the left upper extremity.   

While the Veteran's service-connected disabilities did not meet the schedular criteria for the award of a TDIU prior to November 13, 2006, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b) (2016).  The Board is prohibited, however, from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In this case, the record indicates that the Veteran has been unemployed throughout the period under consideration.  He contends that his unemployment is due to his service-connected disorders.  The AOJ should thus refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

The Board intimates no opinion at this point as to the merits of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) at any time from January 24, 1999, to November 12, 2006.

2. Then, readjudicate the issue of entitlement to an earlier effective date for the award of a TDIU. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


